DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et. al., U.S. Pat. Pub. 2018/0122836, hereafter Kang, in view of Li et. al., U.S. Pat. Pub. 2010/0044726, hereafter Li.
Regarding claim 1, Kang discloses (Figs 1-5, par. [0073]-[0118] , see Fig. 3) a method of forming a light emitting device, comprising:

attaching an array of light emitting diodes [300] to a front side of a backplane (par. [0097], [110] and below);
forming a dielectric matrix layer [140] on the front side of the backplane and around the array of light emitting diodes [300];
forming a transparent conductive layer [AE] (par. [0103], ITO indium-tin-oxide is a transparent electrode) on front side surfaces of the light emitting diodes [300] and over the dielectric matrix layer [140];
disposing (par. [0119]) a transparent cover plate [500] over a front side of the transparent conductive layer, wherein the transparent cover plate is vertically spaced from the front side of the transparent conductive layer [AE] by a gap (Fig. 3); and
providing (par. [0119], Fig. 3) an optically bonding layer [160], [530].
Kang fails to explicitly disclose:
wherein the optically bonding layer is formed by injecting a transparent dielectric material into the gap. 
However, Li discloses (Figs 5,8, par. [0071]) wherein the optically bonding layer is formed by injecting a transparent dielectric material [40] into the gap. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify coating of the optically bonding layer of Kang with injection method of Li because Li is a known cost-effective solution resulting in little material waste.
Regarding claim 2, Kang in view of Li discloses everything as applied above. Kang further discloses (Fig. 3, par. [0113]) further comprising forming a black matrix layer [510] on a back side of the transparent cover plate [500] prior to disposing the transparent cover plate over the front side of the transparent conductive layer [AE],[CE].
Regarding claim 3, Kang in view of Li discloses everything as applied above. Kang further discloses (Fig. 3, par. [0113]) further comprising patterning the black matrix layer [510] to provide an array of openings [530] therethrough prior to disposing the transparent cover plate [500] over the front side of the transparent conductive layer.
Regarding claim 4, Kang in view of Li discloses everything as applied above. Kang further discloses further comprising aligning the transparent cover plate to the array of light emitting diodes [500] such that each opening [530] in the array of openings through the black matrix layer [510] overlies a respective light emitting diode [500] among the array of light emitting diodes (Fig. 3, each opening in the black matrix [510] must be aligned with the light-emitting diode [500]).
Regarding claim 5, Kang in view of Li discloses everything as applied above. Kang further discloses (par. [0113], Figs 2, 3, Fig. 2 shows 2-dimensional periodic array) wherein the array of openings through the black matrix layer and the array of light emitting diodes are two-dimensional periodic arrays having a same two- dimensional periodicity.
Regarding claim 6, Kang in view of Li discloses everything as applied above. Kang further discloses (Fig. 3) wherein the optical bonding layer [160],[530] contacts a bottom surface of the black matrix layer [510] in areas outside of the array of openings through the black matrix layer [510], and contact a bottom surface of the transparent cover plate in areas inside the array of openings through the black matrix layer (see Fig. 3).
Regarding claim 8, Kang in view of Li discloses everything as applied above. Li further discloses (Fig. 8, par. [0010]) wherein injecting the transparent dielectric material into the gap comprises injecting a transparent liquid phase material into the gap followed by solidifying the liquid phase material.
Regarding claim 9, Kang in view of Li discloses everything as applied above. Li further discloses (par. [0026]) wherein the optical bonding layer comprises a silicone rubber material.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et. al., U.S. Pat. Pub. 2018/0122836, hereafter Kang, in view of Li et. al., U.S. Pat. Pub. 2010/0044726, hereafter Li, and further Hashimoto et. al., U.S. Pat. Pub. 2011/0199684, hereafter Hashimoto.
Regarding claim 7, Kang in view of Li discloses everything as applied above. Kang in view of Li fails to explicitly disclose wherein the black matrix layer has a transmittance at 600 nm that is less than 1% and has a reflectance at 600 nm that is less than 10 %.
However, Hashimoto discloses (par. [0037], [0043]) wherein the black matrix layer has a transmittance at 600 nm that is less than 1% and has a reflectance at 600 nm that is less than 10 %.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kang to have low transmittance an reflectance black matrix taught by Hashimoto, because low transmittance and reflectance are desired properties of the black matrix.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et. al., U.S. Pat. Pub. 2018/0122836, hereafter Kang, in view of Li et. al., U.S. Pat. Pub. 2010/0044726, hereafter Li, and further Fukiwara et. al. et. al., U.S. Pat. Pub. 2018/0277609, hereafter Fukiwara.
Regarding claim 10, Kang in view of Li discloses everything as applied above. Kang in view of Li fails to explicitly disclose wherein a difference between a refractive index at 600 nm of the transparent cover plate and a refractive index of the optical bonding layer is less than 0.1.
However, Fukiwara discloses (p.8, Table I, Fig. 7) wherein a difference between a refractive index at 600 nm of the transparent cover plate [3] and a refractive index of the optical bonding layer [ng] or [ncf] is less than 0.1.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kang with the teachings of Fukiwara, because Fukiwara teaches (par. [0166]) that such configuration prevents color mixing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BILKIS JAHAN/               Primary Examiner, Art Unit 2896                                                                                                                                                                                         
/VICTOR V BARZYKIN/Examiner, Art Unit 2817